DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 9/17/2021 has been received and entered into the case. Claims 1-7, 13, 14 are pending and have been considered on the merits.  All arguments and amendments have been considered.
The previous rejections of record are withdrawn in light of applicants claim amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-4, 6, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US2010/0120104 A1) in view of Johnson (Encyclopedia of Microb., 2009, 3rd edition, p. 107-126), Pathak et al. (Materials. Transactions, 2015, vol. 56, p. 1278-1286) and Parada Valdecantos et al. (US2014/0335548). 

Reed teaches a method of converting carbon dioxide to useful substances comprising the use of chemoautotrophic microorganisms including sulfur-oxidizing microorganisms of the genus Thiobacillus for the fixation of carbon dioxide into organic compounds and useful products (0039-0044).  The method comprises introducing a carbon dioxide containing stream, atmosphere, water and/or dissolved or solid forms of inorganic carbon to sulfur-oxidizing microorganisms by pumping the carbon dioxide stream to a vessel containing nutrient media and a chemoautotrophic microorganisms including sulfur-oxidizing microorganisms, wherein the microorganisms perform chemosynthesis to fix inorganic carbon into organic compounds using energy stored in electron donors and the nutrient media including sulfur and metal sulfates and carbonates (0042, 0049, 0054-0058, Fig. 6-10, 0060, 0064, 0065, 0067, 0085, 0092). They teach that at each step of the chemosynthetic reaction one or more types of electron donors are pumped and added to the reaction vessel (0081). The nutrient 
Regarding claim 6, Reed teaches electron acceptors including oxygen, nitrate and nitrite (0042). 
Regarding claims 7, 14,  the cell-free broth which has been filtered is directed to the vessels where the sulfuric acid is produced and treated with NaOH to produce a final product of dried metal sulfate (gypsum), i.e. CaSO4 (0133-0136). 
Reed teaches the recovery of useful products including organic acids and salts thereof, sulfuric acid, elemental sulfur, metal ions and biomass products (0046, 0096, 0124).  
A. thiooxidans and the useful substance s-adenosylmethionine or spermidine. 
Johnson teaches A. thiooxidans to be a sulfur-oxidizing chemolithotrophic microorganism which use inorganic electron donors and fix carbon dioxide. They use sulfur as energy sources, are CO2 fixers using CO2 and HCO3 (p. 1-3, 5, 6) and metal leachers (p.3). 
Pathak teach the removal of metals from raw spent catalyst in bioleaching methods using A. thiooxidans, wherein A. thiooxidans is cultured in the presence of sulfur (0K medium, section 2.1-2.2) producing a useful substance and a metal sulfate including Al2(SO4)3 (section 3.3, 2.1-3.3).
Parada Valdecantos teach that the sulfoxidizing microorganism Acidithiobacillus thiooxidans produce spermidine in culture in the presence of sulfur (0002-0004, 0007-0011).  Spermidine is present in a process of oxidation of sulfur when produced and secreted in the culture medium by the sulfoxidizing A. thiooxidans.  Sulfur is the substrate for the sulfoxidizing activity of A. thiooxidans in processes including bioleaching, production of sulfuric acid from elemental sulfur and production of sulfoxidizing biomass (0020-0025, 0030, 0031). 
Therefore, it would have been obvious before the effective filing of the claimed invention to have substituted one known sulfur-oxidizing microorganism, i.e. A. thiooxidans for another in a method for converting carbon dioxide to a useful product as taught by Reed and the substitution would have yielded predictable result, i.e. the culturing of A. thiooxidans in the presence of sulfur as the substrate in the method would have produced the useful substance spermidine. The art teaches using A. thiooxidans fixes carbon dioxide and produces spermidine when sulfur is present and used in the culture medium as its substrate and energy source.   Therefore, one would have a reasonable expectation of successfully producing spermidine when using A. thiooxidans in the method of Reed when sulfur is present during culturing. 

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US2010/0120104 A1) in view of Johnson (Encyclopedia of Microb., 2009, 3rd edition, p. 107-126), Pathak et al. (Materials. Transactions, 2015, vol. 56, p. 1278-1286) and Parada Valdecantos et al. (US2014/0335548) as applied to claims 1-4, 6, 7, 14 above, and further in view of Kim et al. (Chemosphere, vol. 87, 2012, p. 1091-1096).
The teachings of in view of Johnson (Encyclopedia of Microb., 2009, 3rd edition, p. 107-126), Pathak et al. (Materials. Transactions, 2015, vol. 56, p. 1278-1286) and Parada Valdecantos et al. (US2014/0335548) are found above. 
The references do not teach the limitation of claim 5 and 13, i.e. using a carbonic anhydrase. 
Kim teaches the biomineralization-based conversion of carbon dioxide to calcium carbonate using carbonic anhydrase (CA). Kim teaches that CA catalyzes fast reversible hydration of carbon dioxide to bicarbonate for biological conversion of CO2 to valuable chemicals (abstract). CA is known for its rapid hydration of CO2 to HCO3, precipitated to form carbonate minerals (introduction, p. 1091-10921st parag). 
2 to HCO3, precipitated to form carbonate minerals by Kim. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed to the newly added claim limitations not previously presented. 
Conclusion
NO claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAEYOON KIM/Primary Examiner, Art Unit 1632